Exhibit 10.1

OFFICER RESTRICTED STOCK UNIT AWARD AGREEMENT

PENN VIRGINIA CORPORATION

2016 MANAGEMENT INCENTIVE PLAN

This Officer Restricted Stock Unit Award Agreement (this “Agreement”) is made as
of the [●] day of [●] 20[●] (the “Grant Date”) between Penn Virginia Corporation
(the “Company”), and [●] (“Participant”), and is made pursuant to the terms of
the Penn Virginia Corporation 2016 Management Incentive Plan (the “Plan”). Any
capitalized term used herein but not defined shall have the meaning set forth in
the Plan.

Section 1. Grant of Restricted Stock Units. The Company hereby grants to
Participant, on the terms and conditions hereinafter set forth, a Restricted
Stock Unit Award consisting of [●] restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions set forth in this Agreement and the
Plan. Subject to the terms and conditions set forth in this Agreement and the
Plan, each Restricted Stock Unit represents the right to receive one share of
Common Stock.

Section 2. Vesting of the Restricted Stock Units.

(a) Generally. Except as otherwise provided herein, one-fifth of the Restricted
Stock Units will vest on each of the first five anniversaries of the Grant Date,
subject to Participant’s continuous Service with the Company through the
applicable vesting date.

(b) Qualified Liquidity Event. Upon the occurrence of a Qualified Liquidity
Event, all Restricted Stock Units shall immediately vest, subject to
Participant’s continuous Service with the Company through the date of such
Qualified Liquidity Event.

Section 3. Termination of Service. Upon the occurrence of a termination of
Participant’s Service, the Restricted Stock Units shall be treated as set forth
below.

(a) Qualifying Termination. Upon the occurrence of a termination of
Participant’s Service by the Company:

 

  (i) without Cause or by the Participant for Good Reason (as defined below),
Participant will vest in the next tranche of Restricted Stock Units scheduled to
vest under Section 2 hereof immediately following the date of such termination;
or

 

  (ii) due to Participant’s death or Disability (as defined below), the number
of Restricted Stock Units that vest shall be equal to (A)(x) the total number of
Restricted Stock Units times (y) a fraction the numerator of which is that
number of days during the period commencing on the Grant Date and ending on the
date of death or the date on which employment is terminated, as applicable, and
the denominator of which is one thousand eight hundred twenty-five (1,825) less
(B) the number of Restricted Stock Units that have already vested pursuant to
Section 2(a).



--------------------------------------------------------------------------------

Any Restricted Stock Units that remain unvested following the application of
clause (i) or (ii) shall be forfeited and cancelled and Participant shall not be
entitled to any compensation or other amount with respect thereto.

(b) Definitions. For purposes of this Agreement, the terms set forth below shall
have the following respective meanings:

 

  (i) “Disability” shall mean a disability that entitles the Participant to
benefits under the Company’s long-term disability plan, as may be in effect from
time to time, as determined by the plan administrator of the long-term
disability plan.

 

  (ii) Unless otherwise provided in a written employment agreement between the
Participant and the Company, “Good Reason” shall mean: (i) a reduction in the
Participant’s authority, duties, titles, status or responsibilities from those
in effect as of the Grant Date or the assignment to the Participant of duties or
responsibilities inconsistent in any respect with those in effect as of the
Grant Date, but excluding any act or omission by the Company that is immaterial,
isolated, insubstantial and inadvertent and which was not taken in bad faith by
the Company and is remedied by the Company promptly after receipt of notice
thereof given by the Participant or (ii) the relocation by more than one hundred
(100) miles of the Company’s office at which the Participant is based as of the
Grant Date or the Company requiring the Participant to be based at any office
other than the Company’s office at which the Participant is based as of the
Grant Date, if the new office location is more than fifty (50) miles away from
the original office location (for the avoidance of doubt. The Participant shall
give the Company notice within ninety (90) days following an act or omission to
act by the Company constituting Good Reason hereunder of the Participant’s
intent to resign for Good Reason, and the Company shall have thirty (30) days
from the date of such notice to cure the circumstances or events giving rise to
the Participant’s right to resign for Good Reason, if capable of being cured, so
as to eliminate the existence of Good Reason for the Participant’s resignation.
In the event the Company does not cure such circumstances or events, then unless
the Participant terminates his employment upon the expiration of the foregoing
thirty (30)-day cure period, the Participant’s continued employment after the
expiration of such thirty (30)-day cure period shall constitute the
Participant’s consent to, and waiver of the Participant’s rights with respect
to, such act or failure to act.

(c) Other Terminations of Service. Upon the occurrence of a termination of
Participant’s Service for any reason other than as provided in Section 3(a), all
unvested Restricted Stock Units shall be forfeited and cancelled and Participant
shall not be entitled to any compensation or other amount with respect thereto.

 

- 2 -



--------------------------------------------------------------------------------

Section 4. Settlement. Any Restricted Stock Units that become vested and
non-forfeitable pursuant to Section 2 or Section 3 (“Vested RSUs”) shall be
settled on the applicable vesting date. Vested RSUs will be settled, unless
otherwise determined by the Committee, by the Company through the delivery to
the Participant of a number of shares of Common Stock equal to the number of
Vested RSUs.

No fractional shares of Common Stock shall be issued, and the value of any such
fractional share shall be paid to Participant in cash at Fair Market Value.

Section 5. Restrictions on Transfer. No Restricted Stock Units may be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by Participant, except by will or by the laws of descent and distribution. In
the event that Participant becomes legally incapacitated, Participant’s rights
with respect to the Restricted Stock Units shall be exercisable by Participant’s
legal guardian or legal representative. The Restricted Stock Units shall not be
subject to execution, attachment or similar process. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Restricted Stock
Units contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon any Restricted Stock Units, shall be null and
void and without effect.

Section 6. Investment Representation. Upon any acquisition of the shares of
Common Stock underlying the Restricted Stock Units at a time when there is not
in effect a registration statement under the Securities Act relating to the
shares of Common Stock, Participant hereby represents and warrants, and by
virtue of such acquisition shall be deemed to represent and warrant, to the
Company that such shares of Common Stock shall be acquired for investment and
not with a view to the distribution thereof, and not with any present intention
of distributing the same, and Participant shall provide the Company with such
further representations and warranties as the Company may reasonably require in
order to ensure compliance with applicable federal and state securities, blue
sky and other laws. No shares of Common Stock underlying the Restricted Stock
Units shall be acquired unless and until the Company and/or Participant have
complied with all applicable federal or state registration, listing and/or
qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Committee reasonably
determines that Participant may acquire such shares of Common Stock pursuant to
an exemption from registration under the applicable securities laws.

Section 7. Adjustments. The Restricted Stock Units granted hereunder shall be
subject to the provisions of Section 4.2 of the Plan.

Section 8. No Right of Continued Service. Nothing in the Plan or this Agreement
shall confer upon Participant any right to continued Service with the Company or
any Affiliate.

Section 9. Limitation of Rights; Dividend Equivalents. Participant shall not
have any privileges of a stockholder of the Company with respect to any
Restricted Stock Units, including, without limitation, any right to vote any
shares of Common Stock underlying such Restricted Stock Units or to receive
dividends or other distributions or payments of any kind in respect thereof or
exercise any other right of a holder of any such securities, unless and until
there is a date of settlement and issuance to Participant of the underlying
shares of Common Stock.

 

- 3 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Restricted Stock Unit Award granted hereunder
is hereby granted in tandem with corresponding dividend equivalents with respect
to each share of Common Stock underlying the Restricted Stock Unit Award granted
hereunder (each, a “Dividend Equivalent”), which Dividend Equivalent shall
remain outstanding from the Grant Date until the earlier of the settlement or
forfeiture of the Restricted Stock Unit to which it corresponds. Participant
shall be entitled to accrue payments equal to dividends declared, if any, on the
Common Stock underlying the Restricted Stock Unit to which such Dividend
Equivalent relates, payable in cash and subject to the vesting of the Restricted
Stock Unit to which it relates, at the time the Common Stock underlying the
Restricted Stock Unit is settled and delivered to Participant pursuant to
Section 4; provided, however, if any dividends or distributions are paid in
shares of Common Stock, the shares of Common Stock shall be deposited with the
Company, shall be deemed to be part of the Dividend Equivalent, and shall be
subject to the same vesting requirements, restrictions on transferability and
forfeitability as the Restricted Stock Units to which they correspond. Dividend
Equivalents shall not entitle Participant to any payments relating to dividends
declared after the earlier to occur of the settlement or forfeiture of the
Restricted Stock Units underlying such Dividend Equivalents.

Section 10. Construction. The Restricted Stock Unit Award granted hereunder is
granted pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan. Participant hereby acknowledges that a copy of the Plan
has been delivered to Participant and accepts the Restricted Stock Unit Award
hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Board, whose determinations shall
be final, conclusive and binding upon Participant.

Section 11. Notices. Any notice hereunder by Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company at the Company’s principal
executive offices. Any notice hereunder by the Company shall be given to
Participant in writing at the most recent address as Participant may have on
file with the Company.

Section 12. Governing Law. This Agreement shall be construed and enforced in
accordance with, the laws of the Commonwealth of Virginia, without giving effect
to the choice of law principles thereof.

Section 13. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 14. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

Section 15. Section 409A. This Agreement is intended to comply with Section 409A
of the Code (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of the Plan

 

- 4 -



--------------------------------------------------------------------------------

or this Agreement, payments provided under this Agreement may only be made upon
an event and in a manner that complies with Section 409A or an applicable
exemption. Any payments under this Agreement that may be excluded from
Section 409A shall be excluded from Section 409A to the maximum extent possible.
The Restricted Stock Units granted hereunder shall be subject to the provisions
of Section 13.3 of the Plan. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company or any of its
Subsidiaries or Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Participant on
account of non-compliance with Section 409A or otherwise.

Section 16. Entire Agreement. Participant acknowledges and agrees that this
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, superseding any and all prior
agreements whether verbal or otherwise, between the parties with respect to such
subject matter. Except as otherwise expressly set forth herein, the terms and
conditions of the Restricted Stock Units will not be governed or affected by the
terms of Participant’s employment agreement or offer letter, or any severance,
change of control or similar agreement or policy of the Company or any Affiliate
to which Participant may be party or by which he or she may be covered.

Section 17. Clawback. The Restricted Stock Unit Award will be subject to
recoupment in accordance with any clawback or recoupment policy of the Company,
including without limitation, any clawback or recoupment policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.

Section 18. Tax Withholding. This Agreement and the Restricted Stock Units shall
be subject to withholding in accordance with Section 13.4 of the Plan, including
the net settlement provision therein, Section 13.4(c).

Section 19. Lock-Up Period. If so requested by the Company in connection with a
material transaction or by the Company or the underwriters in connection with a
public offering, Participant shall not sell, make any short sale of, loan, grant
any option for the purchase of, or otherwise dispose of any securities of the
Company however or whenever acquired without the prior written consent of the
Company or such underwriters, as the case may be, for up to 180 days from the
effective date of the registration statement, if applicable and such additional
period as may be required by applicable law, exchange rules or regulations or
requested by the Company, and Participant shall execute an agreement reflecting
the foregoing as may be requested by the underwriters or the Company at the time
of such offering.

Section 20. Certain Excise Taxes. Notwithstanding anything to the contrary in
this Agreement, if Participant is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments provided for under this
Agreement, together with any other payments and benefits which Participant has
the right to receive from the Company or any of its Affiliates, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments provided for under this Agreement shall be either (a) reduced (but not
below zero) so

 

- 5 -



--------------------------------------------------------------------------------

that the present value of such total amounts and benefits received by
Participant from the Company and its Affiliates will be one dollar ($1.00) less
than three times Participant’s “base amount” (as defined in Section 280G(b)(3)
of the Code) and so that no portion of such amounts and benefits received by
Participant shall be subject to the excise tax imposed by Section 4999 of the
Code or (b) paid in full, whichever produces the better net after-tax position
to Participant (taking into account any applicable excise tax under Section 4999
of the Code and any other applicable taxes). The determination as to whether any
such reduction in the amount of the payments provided hereunder is necessary
shall be made by the Company in good faith. If a reduced payment is made or
provided and through error or otherwise that payment, when aggregated with other
payments and benefits from the Company (or its Affiliates) used in determining
if a parachute payment exists, exceeds one dollar ($1.00) less than three times
Participant’s base amount, then Participant shall immediately repay such excess
to the Company upon notification that an overpayment has been made. Nothing in
this Agreement shall require the Company (or any of its Affiliates) to be
responsible for, or have any liability or obligation with respect to,
Participant’s excise tax liabilities under Section 4999 of the Code.

(SIGNATURES ON FOLLOWING PAGE)

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

PENN VIRGINIA CORPORATION By:     Name:     Title:    

 

PARTICIPANT   Name:     Date:    

 

- 7 -